DETAILED ACTION

Response to Amendment
1.	This office action is in response to applicant’s communication filed on 01/31/2022 in response to PTO Office Action mailed on 11/01/2021.  The Applicant’s remarks and amendments to the claims and/or the specification were considered with the results as follows.  
2.	In response to the last Office Action, claim 267 is amended. Claims 304-307 are added.  As a result, claims 242-253, 255-261 and 303-307 are pending in this office action.
EXAMINER’S AMENDMENT
3.	An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312.  To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Mr. Eric Liu on February 9, 2022.
The application has been amended as follows: 

In the claims:
242.  (Currently Amended) A system for aggregating and parsing data from multiple tables, the system comprising:
	at least one processor configured to: 
		maintain for presentation in a first table, a first group of items including at least one first item with a first status and at least one second item with a second status;

	output a graphical indicator including a first graphical element aggregating, based on a shared first status, the first item and the third item, and a second graphical element aggregating, based on a shared second status, the second item and the fourth item, wherein the graphical indicator includes a proportional presentation of the first graphical element and the second graphical element, and wherein outputting the graphical indicator includes rendering a size of the first graphical element proportional to a first percentage makeup of the items in the first table and the second table sharing the first status, and rendering a size of the second graphical element proportional to a second percentage makeup of the items in the first table and the second table sharing the second status;  
		receive a selection of the first graphical element and in response thereto generate a third table containing representations of the first item and the third item, wherein the third table is configured for alteration in a manner resulting in changes to the first table and the second table without presentation of either the first table or the second table; [[and]]
		receive an edit to the first item via the generated third table;
		in response to receiving the edit, implement to the first item in the first table the edit implemented to the first item via the third table, without presentation of either the first table or the second table; and

249.  (Currently Amended) A non-transitory computer readable medium containing instructions that when executed by at least one processor cause the at least one processor to perform operations for aggregating and parsing data from multiple tables, the operations comprising:
		maintaining for presentation in a first table, a first group of items including at least one first item with a first status and at least one second item with a second status;
		maintaining for presentation in a second table, a second group of items including at least one third item with the first status and at least one fourth item with the second status;  
		outputting a graphical indicator including a first graphical element aggregating, based on a shared first status, the first item and the third item, and a second graphical element aggregating, based on a shared second status, the second item and the fourth item, wherein the graphical indicator includes a proportional presentation of the first graphical element and the second graphical element, and wherein outputting the graphical indicator includes rendering a size of the first graphical element proportional to a first percentage makeup of the items in the first table and the second table sharing the first status, and rendering a size of the second graphical 
		receiving a selection of the first graphical element and in response thereto generate a third table containing representations of the first item and the third item, wherein the third table is configured for alteration in a manner resulting in changes to the first table and the second table without presentation of either the first table or the second table; [[and]]
		receiving an edit to the first item via the generated third table;
		in response to receiving the edit, implementing to the first item in the first table the edit implemented to the first item via the third table, without presentation of either the first table or the second table; and
		receiving a selection of the second graphical element and in response thereto generate a fourth table containing representations of the second item and the fourth item, wherein the fourth table is configured for alteration in a manner resulting in changes to the first table and the second table without presentation of either the first table or the second table.
253.  (Currently Amended) A non-transitory computer readable medium containing instructions that when executed by at least one processor, cause the at least one processor to perform operations comprising: 
	maintaining in a data repository one or more groups of items, wherein each item in the one or more groups of items has an associated status label; 
displaying in a GUI a graphical indicator showing an aggregated view of the associated status labels of the items in at least two of the groups of items, wherein the 
receiving a selection of the first graphical element and in response thereto generate a third table containing representations of the first item and the third item, wherein the third table is configured for alteration in a manner resulting in changes to the first table and the second table without presentation of either the first table or the second table; [[and]]
	receiving an edit to the first item via the generated third table; and
in response to receiving the edit, implementing to the first item in the first table the edit implemented to the first item via the third table, without presentation of either the first table or the second table; and
receiving a selection of the second graphical element and in response thereto generate a fourth table containing representations of the second item and the fourth item, wherein the fourth table is configured for alteration in a manner resulting in changes to the first table and the second table without presentation of either the first table or the second table.

304. (Canceled) 


REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance:  
4.	The closest Prior art do not fully teach, suggest or disclose the combination of amended features recited in the independent claims 242, 249 and 253. The recited features in independent claims 242, 249 and 253 are novel and non-obvious over closest prior art. The dependent claims 243-248, 250-252, 255-261, 303, 305-307 are being definite, enabled by the specification, and further limiting to the independent claims, are also allowable.  

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reason for Allowance.”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to YUK TING CHOI whose telephone number is (571)270-1637.  The examiner can normally be reached on Monday-Friday 9am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alford W Kindred can be reached on 5712724037.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/YUK TING CHOI/Primary Examiner, Art Unit 2153